DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-6, 8-17 and 19-22 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 8-15 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEMED et al (2013/0019023) in view of IIVONEN (2002/0067909) and further in view of HARRISON et al (2018/0020246).
	As to claim 1, HEMED discloses systems and methods for stream client emulators and further discloses a method for monitoring quality of streaming media, wherein the method comprises:
             Simulating a client, by a terminal player (figs.1-3, Stream Client Emulator “SCE’ [0023-0025]), playing a streaming media resource periodically; Recording, by the terminal player, indicator data (Load or Performance Test Results, Analysis or Analytics data, etc., “LPTRAA” data: Script files “SF”, Messages, etc., with Commands/Instructions-SF-provides signal commands to change rate and other trick modes using protocol, [0013], [0029-0030] and [0041-0045]) for simulating playing the streaming media resource (figs.3-6, [0023-0025] and [0028-0031]), note the SCE requests streaming media from Streaming Service “SS” 110 (a host) that is link to providers or servers, delivers portions of streams to SCE for load testing, while remaining streams portions are being received at the SCE; the load testing of the streams includes, performance measuring of buffers, durations, jitter, delays, etc.,; the SEC sends information related to the delivery and consumption of the streams, the SS-110 and an Analysis Module “AS” 130 (SS-110/AS-130) monitors the delivery and consumption of the streams;; furthermore the SF provides signals commands to change rate and other trick modes using protocol; Sending, by the terminal player, the indicator data to web server or web service provider and to a monitoring server ([0023-0032]), note the SCE requests streaming media from Streaming Service “SS” 110 (a host) that is link to providers or servers, delivers portions of streams to SCE for load testing to a web-based provider to request results such as web pages where SS-110/AS-130 associated with the website monitors the delivery and consumption of the streams including using SF to provide signals commands to change rate and other trick modes using protocol;
Determining, by the monitoring server, current quality of streaming media based on the indicator data ([0008-0014], [0023-0025] and [0028-0031]), the SS-110/AS-130 aggregates the information to generate results as to performance measurements that can be analyzed to quantify or qualify the performance of the stream service based on resources (current quality of the streaming media based on the indicator data), using different delivery rates and output rates.
	HEMED discloses monitoring performance the playback of streams ([0010-0014] and [0023-0031]), BUT appears silent as to where the indicator data includes status code for determining whether the streaming media is played successfully, and the indicator data further comprises at least one of a DNS resolution time, a connection time, an initial packet time, an initial buffer time, an initial continuous play time, a buffer time after each stucking, and a continuous play time after each stucking 
	However in the same field of endeavor, IIVONEN discloses synchronized service provision in communication network and further discloses where the indicator data includes status code for determining whether the streaming media is played successfully, and the indicator data further comprises at least one of a DNS resolution time, a connection time, an initial packet time, an initial buffer time, an initial continuous play time, a buffer time after each stucking, and a continuous play time after each stucking (figs.1-5, [0009-0010], [0024], [0027] and [0033-0045]), the status information includes time markers that is communicated to the terminals and the gateway for sync playback of the buffer streaming with predetermined duration, slowing down the rate or spending up the rate within a duration. 

	HEMED as modified by IIVONEN, communicates playback status information to network devices on the network for accurate timekeeping (see HWANG-[0020] and [0037-0038], see also HEMED([0033-0035]-during the load testing the SS-110/AS-130 can generate a web-based (HTTP) interface and users can request reports, such as web pages and other representations of information related to the delivery and consumption of the one or more streams), BUT appear silent as to sending, by the terminal player, the indicator data, an Internet Protocol (IP) address of a streaming media server and an IP address of a domain name system (DNS) server to a monitoring server; and determining, by the monitoring server, current quality of streaming media based on the indicator data, the IP address of the streaming media server and the IP address of the DNS server.
	However, in the same field of endeavor, HARRISON discloses method for detecting a live adaptive bit rate streaming and further discloses a client sending an indicator data, an Internet Protocol (IP) address of a streaming media server and an IP address of a domain name system (DNS) server to a monitoring server; and determining, by the monitoring server, current quality of streaming media based on the indicator data, the IP address of the streaming media server and the IP address of the DNS server (figs.1-6, [[0005-0010], [0039-0043], [0071-0073], [0077-0081] and [0100-0110]), note the client sends a manifest request that includes the URL and IP address of DNS 
	Hence it would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of HARRISON into the system of HEMED as modified by IIVONEN to efficiently stream request version(s) to the client from the appropriate source(s)
	As to claim 2, HEMED further discloses wherein the step of simulating, by a terminal player, playing a streaming media resource periodically comprises: sending, by the monitoring server, task information (Script) to the terminal player, wherein the task information comprises a network address, a play duration, a buffer size, and a play period of the streaming media resource; and simulating, by the terminal player, playing the streaming media resource periodically, after receiving the task information, wherein the streaming media is played successfully refers to that the streaming media resource is played for the play duration specified by the task information ([0023-0025], [0028-0031] and [0042-0044), note uses script information that defines a task to perform, note remarks in claim 1.
	As to claim 3, HEMED further discloses wherein the step of simulating, by a terminal player, playing a streaming media resource periodically comprises: sending, by the terminal player according to the play period, request information of obtaining the streaming media resource, wherein the request information comprises the network address of the streaming media resource; buffering, by the terminal player after receiving the streaming media resource, the streaming media resource based on the buffer size indicated by the task information, and playing the streaming media resource; and ending playing when a duration in which the terminal player plays the streaming media resource reaches the play duration indicated by the task information ([0008-0014], [0020] and [0035-0040]), note remarks in claim 1, furthermore the SS-110/AS-130, performs load testing as to what degree or extent streams being aggregate to client(s) (groups) can be processed based on resources, aggregates the information to generate results of performance services of the streams using the results of aggregated information, and streams media based on the results “indicator data”, using different delivery rates and output rates based on performance measurements of buffering times, durations, jitter, delays, resources and other processing information to generate desired performance service of the streams. 
	As to claim 8, HEMED further discloses wherein the step of determining, by the monitoring server, current quality of streaming media based on the indicator data comprises: computing, by the monitoring server, a first reference value based on the indicator data, wherein the first reference value is equal to a ratio of a quantity of playing the streaming media resource by the terminal player the SS-110/AS-130 performs load testing as to what degree or extent streams being aggregate to client(s) (groups) can be processed based on resources, aggregates the information to generate results of performance services of the streams using the results of aggregated information, and streams media based on the results “indicator data”, using different delivery rates and output rates based on performance measurements of buffering times, durations, jitter, delays, resources and other processing information to generate desired performance service of the streams; further uses thresholds and other values to process quantity for rendering based on buffering and other factors, note remarks above. 
	As to claims 9-10, HEMED further discloses wherein the step of determining, by the monitoring server, current quality of streaming media based on the indicator data further comprises: computing a second reference value based on the indicator data if the first reference value is greater than or equal to the first preset value, wherein the second reference value is equal to a ratio of a quantity of playing the streaming media resource by the terminal player normally in the preset period and the total quantity of playing the streaming media resource by the terminal player in the preset period; and determining that the current quality of streaming media meets requirement if the second reference value is greater than a second preset value; otherwise, determining that the current quality of streaming media does not meet the requirement and wherein after the step of determining, by the monitoring server, that the current quality of streaming media does not meet the requirement, the method comprises: generating, by the monitoring server, alarm information, and sending the alarm information via email, short message service, or WeChat ([0014-0018], [0020-0029], [0030-0035], [0045] and [0054-0058), note the SS-110/AS-130 performs load testing as to what degree or extent streams being aggregate to client(s) (groups) can be processed based on resources, aggregates the information to generate results of performance services of the streams using the results of aggregated information, and streams media based on the results “indicator data”, using different delivery rates and output rates based on performance measurements of buffering times, durations, jitter, delays, resources and other processing information to generate desired performance service of the streams; further uses thresholds and other values to process quantity for rendering based on buffering and other factors, note remarks above; further monitors to determine a well the service is performing relative to the client and generate an event or condition that indicative of the status, buffer faults, stopped or paused events, etc.
	As to claims 11-12, HEMED further discloses wherein after the receiving, by the monitoring server, the indicator data, the method further comprises: drawing a time distribution diagram of the indicator data in a sequence of generating indicator data and a continuous play time after each stucking and wherein after the receiving, by the monitoring server, the indicator data, the method further comprises: drawing a curve graph of a preparation time before an initial buffer based on the indicator data; or drawing a curve graph of a sum of a preparation time before an initial buffer and a total buffer ([[0008-0014], 0020-0025], [0028-0031]  and [0034-0035]), note the Controller can output real-time results of the load testing and further generates as table, graphical (graphs, and images), or other representation of information related to the delivery and consumption of one or more streams at the SCE., note further remarks above.
	As to claim 13, the claimed “A terminal, comprising…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claim 14 is met as previously discussed in claim 2.
	Claim 15 is met as previously discussed in claim 3.
	Claim 19 is met as previously discussed in claim 8.

	As to Claim 22, HEMED further discloses wherein playing the streaming media resource by the terminal player normally refers to a case in which a preparation time before an initial buffer is less than a first preset time during playing the streaming media resource, (or a case in which a sum of the preparation time before the initial buffer and a total buffer time is less than a second preset time during playing the streaming media resource: the preparation time before the initial buffer is equal to a sum of the DNS resolution time, the connection time, and the initial packet time) ([0023-0025] and [0028-0031]), note the SCE requests streaming media from Streaming Service “SS” 110 (a host) that is link to providers or servers, delivers portions of streams to SCE for load testing, while remaining streams portions are being received at the SCE; the load testing of the streams includes, performance measuring of buffers, durations, jitter, delays, etc.,; the SEC sends information related to the delivery and consumption of the streams, the SS-110 and an Analysis Module “AS” 130 (SS-110/AS-130) monitors the delivery and consumption of the streams;; furthermore the SF provides signals commands to change rate and other trick modes using protocol.

6.	Claims 4-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEMED et al (2013/0019023) in view of IIVONEN (2002/0067909) and further in view of HARRISON et al (2018/0020246) and further in view of SHARIF-AHMADI et al (2019/0335133)
	As to claims 4-6 and 16-17, HEMED modified by IIVONEN and HARRISON, disclose all the claimed limitations as discussed above with respect to claims 1 and 13 respective, and further discloses groups clients, provide load testing to specific groups of clients and provides streaming services based on the type of device/capabilities and other resources needed to process stream services for client(s) or group of clients, sends, by the terminal player, task request information to the monitoring server; and sending, BUT appears silent as to wherein before the step of sending, by the monitoring server, task information to the terminal player, the method comprises: configuring, by the monitoring server, monitoring information, wherein the monitoring information comprises the task information, an operating system of a terminal player, and a region of the terminal player; receiving, by the monitoring server, an operating system of the terminal player and a region of the terminal player sent by the terminal player which plays the streaming media resource; and if the terminal player which plays the streaming media resource has the same operating system and the same region with that of the terminal player in the monitoring information, associate the terminal player which plays the streaming media resource with the task information and preloading, by the monitoring server, the task information matching the terminal player into a memory in a json format
	However, in the same field of endeavor, SHARIF-AHMADI discloses system and method for managing streaming services and further discloses determining the closest node for a user device, location and a gateway having a server for receiving a request for content from the mobile user device at a remote location, authenticating the user and the device type, geographic location of the device type, routing table, neighborhood information table, etc., where the gateway communicates via a monitoring server to communicate target content to types or groups of client devices within the geographical location and where establishing communications for target content includes configuring Apps or operating system associated with the type of mobile device(s) within the proximity (figs.1-20,  [0005-0006], [0031-0035], [0137], [0224-0225], [0250-0256] and [0279]), note the gateway runs an application server services that loads specific apps based on the OS associated with the mobile device(s) to enable streaming request content to the type of devices within the vicinity and further processes specific Apps to enable subsets or groups od devices to communicated within the vicinity.
.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG